Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 4/14/2022.
Response to Amendment
2.	Independent claims 1, 9, and 17 have been amended, 3, 11, 19 cancelled, and 21-23 added.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-2, 4-10, 12-18, 20-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
A computer-implemented streaming voice conversion method, comprising steps of: 
obtaining to-be-converted voice data;
partitioning the to-be-converted voice data in an order of data obtaining time as a plurality of to-be-converted partition voices, wherein the to-be-converted partition voice data carries a partition mark, 
performing a voice conversion on each of the to-be-converted partition voices to obtain a converted partition voice, wherein the converted partition voice carries a partition mark; 
performing a partition restoration on each of the converted partition voices to obtain a restored partition voice, wherein the restored partition voice carries a partition mark; and 
outputting each of the restored partition voices according to the partition mark carried by the restored partition voice;
wherein the step of partitioning the to-be-converted voice data in the order of data obtaining time as the plurality of to-be-converted partition voices comprises: 
obtaining a preset unique partition duration and a preset common duration; and 
partitioning the to-be-converted voice data according to the preset unique partition duration and the preset common duration as the plurality of to-be-converted partition voice, wherein each to-be-converted partition voice comprises a unique partition voice and a common voice, and a start time of the unique partition voice is used as the partition mark of the to-be-converted partition voice.  


Regarding claim 1 Villavicencio, the closest art of record, teaches A computer-implemented streaming voice conversion method (abstract: method and system for converting a source voice to a target voice; fig 3; col 6 l 33-41; l. 47-55 computing device), comprising steps of: 
obtaining to-be-converted voice data (abstract; col 3 l. 10-11 source voice data; col 6 l 47-55 ); 
partitioning the to-be-converted voice data in an order of data obtaining time as a plurality of to-be-converted partition voices, wherein the to-be-converted partition voice data carries a partition mark (col 3 l. 10-12: voice conversion parses or segments the source voice data into audio segments or frames; 
l. 14-19 for each voice data set, the speech signal is segmented into a plurality of overlapping frames for short time processing; samples of the signal processed into segments given by a frame index, m
l. 26-31 spectral envelope of each frame, envelope is represented in terms of audio features, sequence of Mel Coefficients for frame are represented by feature vector V
l.33-35 process repeats for each frame m until it reaches the end of the signal, the vectors and flags for all utterances are stored sequentially
partitioning voice data and marking); 
performing a voice conversion on each of the to-be-converted partition voices to obtain a converted partition voice, wherein the converted partition voice carries a partition mark (abstract: converting the source speech to target speech; col 6 l. 49-50: convert source speech…into target speech); 
performing a partition restoration on each of the converted partition voices to obtain a restored partition voice, wherein the restored partition voice carries a partition mark (abstract: global frequency warping factor, generating a waveform comprising target speech; col 4 l. 59 -62: global frequency warping factor is then used for conversion of source speech to target speech on a frame-by-frame basis; frames of target speech may be assembled into a waveform); and 
outputting each of the restored partition voices according to the partition mark carried by the restored partition voice (outputting converted voice abstract: playing the waveform comprising the target speech to a user;
abstract; fig 1-3; col 1 l. 16-19; col 6 l. 47-55: computing device or mobile phone may be used to convert source speech acquired with the phone’s microphone into target speech);

but does not specifically teach
wherein the step of partitioning the to-be-converted voice data in the order of data obtaining time as the plurality of to-be-converted partition voices comprises: 
obtaining a preset unique partition duration and a preset common duration; and 
partitioning the to-be-converted voice data according to the preset unique partition duration and the preset common duration as the plurality of to-be-converted partition voice, wherein each to-be-converted partition voice comprises a unique partition voice and a common voice, and a start time of the unique partition voice is used as the partition mark of the to-be-converted partition voice.  


Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655